DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-6, 8-13, 15, and 22-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites numerous the broad limitations related to resin solid contents followed by narrow limitations related to resin solid contents. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Additionally, claim 1 recited numerous “preferable” values, and the description of a limitation as “preferable” renders the claim indefinite. Claims 2-6, 8-13, and 22-28 are rejected due to their dependency from claim 1.
Regarding claim 15, the claim’s preamble recites a panel “producible in a process according to claim 1”. It is unclear whether the claim is intended to be a product-by-process claim as the claim does not explicitly state that the product is made according to the method of claim 1. For the purpose of continued examination, the Examiner will assume that the claim is intended to be a product-by-process claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, 15, and 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kalwa et al., WO 2017198474(A1), cited herein according to a machine translation. 
Regarding claims 1-6, 8-13, 15, and 22-28, Kalwa teaches a process for making an abrasion-resistant wood material and associated product that is identical to the claimed method and product (see e.g. ¶ [0021] – [0041] and specific examples 1 and 2), with the teachings of Kalwa differing only in that Kalwa teaches “at least four” applied resin layers while the present claims 1 and 15 specify six resin layers. The claimed six layers would, however, have been obvious to one of ordinary skill in the art in view of Kalwa’s teaching of “at least four” layers, and one of ordinary skill in the art would have understood the need to select an appropriate number of resin layers to achieve the desired properties in the final product depending on the intended use of the product and the specific resin materials being used to make the product. Additionally, when a claimed range overlaps with or lies inside a range disclosed by the prior art, a prima facie case of obviousness exists; see MPEP 2144.05 I. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A RUMMEL whose telephone number is (571)270-5692. The examiner can normally be reached Monday - Thursday and alternating Fridays, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IAN A RUMMEL/Primary Examiner, Art Unit 1785